The motion is referred to the court that rendered the decision on the appeal. [See 250 App. Div. 862.] Present—■ Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ. Motion for reargument granted and on reargument the final order of the County Court of Suffolk county punishing defendant, judgment debtor, for contempt for failing to obey an order directing him to pay the sum of ten dollars a week in payment of a certain judgment, pursuant to the provisions of section 793 of the Civil Practice Act, and fining him the amount of the judgment, modified by reducing the amount of the fine to eighty dollars, which was the actual loss or injury to the judgment creditor at the time of the hearing of the motion, and by providing that the judgment debtor may purge himself of such contempt by paying the amount of the fine as herein reduced within ten days after the entry of the order hereon. The second ordering paragraph of the order appealed from is modified in accordance with the foregoing, and as so modified the order is affirmed, without costs. Eighty dollars was the limit of the fine that could be imposed pursuant to the provisions of section 773 of the Judiciary Law. (Matter of Williamson v. Drogaris, 248 App. Div. 627, and eases therein cited.) Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur. Settle order on notice.